ORDER

PER CURIAM.
In this jury-tried case, defendant appeals from his conviction for the Class C felony of stealing in violation of § 570.030.3 RSMo 1986, punishable under §§ 558.011.1(3) and 560.011. Defendant also appeals the denial *768of his Rule 29.15 motion for postconviction relief after an evidentiary hearing. Defendant was sentenced as a prior and persistent offender pursuant to §§ 558.016 and 557.036.4 to a term of fifteen years imprisonment.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with rules 30.25(b) and 84.16(b).